Citation Nr: 1215581	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-48 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to June 1947 and from April 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claims of entitlement to service connection for PTSD, hypertension, and an eye disorder.  The Veteran submitted a notice of disagreement with these three denials in June 2009.  In December 2010, the Veteran specified that he wished to only appeal the issues of entitlement to service connection for PTSD and hypertension.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting in Portland, Oregon.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

Recharacterization of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for PTSD.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran also has a diagnosis of depression; he has not been diagnosed with PTSD that is compliant with the Diagnostic and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV).  Although not specifically requested by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  

Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for PTSD, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included complaints of depression.  The RO, in a letter dated in January 2008, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  Accordingly, he is not prejudiced by the Board's expansion of the issue at bar.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the Veteran submitted an additional statement, received in April 2012; however, the document submitted was duplicative of evidence already of record.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, and hypertension, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.



	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

The preponderance of the evidence establishes that the Veteran does not have a diagnosis of PTSD in accordance with the DSM-IV, which is based on a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.


Prior to initial adjudication of the Veteran's claim, a letter dated in January 2008 fully satisfied the duty to notify provisions for direct service connection.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The January 2008 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
The record indicates that the Veteran participated in a VA PTSD examination in May 2008, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's PTSD claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The diagnosis of a mental disorder must conform to the DSM-IV, and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843-39,852 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2010).

In filing his present claim, the Veteran contends that during World War II, while stationed aboard the U.S.S. Zeilin, he participated in many amphibious landings.  On one occasion in particular, in August 1942 in the Solomon Islands, the Veteran alleged participation in the first wave of landings on Guadalcanal, when his surf landing boat came under fire from Japanese fighter aircraft.  The Veteran was able to escape by throwing himself overboard.  See Veteran's Statement, February 21, 2008.  The Veteran's service personnel records verify that he was stationed aboard the U.S.S. Zeilin during August 1942, and review of U.S. Navel history for the period in question verified that on July 8, 1942, the U.S.S. Zeilin departed the west coast of the United States and steamed via Pearl Harbor to the Fiji Islands.  At Suva, she prepared for the invasion of the Solomon Islands.  Early on the morning of August 7, 1942, she arrived off Guadalcanal with Task Force 62, the South Pacific Amphibious Force.  The U.S.S. Zeilin's troops did not land on the first day of the invasion; and, when they did, it was not on Guadalcanal.  On August 8, 1942, she sent the marines of the 3d Defense Battalion ashore to help the 3d Marines root out small, but stubborn, enemy defense forces from Tulagi, Gavutu, and Tanambogo.  Upon completing her disembarkation, the transport got underway for Noumea, New Caledonia.  See http://www.history.navy.mil/danfs/zl/zeilin-ii.htm.  Accordingly, the Board finds that the Veteran's alleged stressor has been verified.  Element (2) under Shedden and 38 C.F.R. § 3.304(f) have been met.  See Shedden, supra.

As noted above, in order to establish service connection for PTSD, there must also be evidence of a valid medical diagnosis of PTSD under DSM-IV, as well as link between current PTSD and the in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  
VA treatment records note that the Veteran struggled for many years with symptoms of PTSD, with one past trial of a selective serotonin reuptake inhibitor in 1995.  The Veteran denied suicidal ideation, but had many wartime flashbacks.  See VA Treatment Record, April 14, 2010.  This evidence, however, has limited probative value.  At no time did the Veteran report his claimed stressor, and it appears that the diagnosis of PTSD was based on the Veteran's report of flashbacks alone.  As such, it is unclear whether the diagnosis of PTSD was made in accordance with DSM-IV.  Again, a diagnosis of PTSD must conform to DSM-IV in order to meet the criteria for a valid diagnosis of PTSD, which is a requirement of service connection.

The Veteran also submitted a statement from M.B., M.D., dated in June 2010.  Dr. M.B. noted that the Veteran related a history that was "very compatible with significant posttraumatic stress syndrome."  It was also stated that this condition led to major disruptions in the Veteran's life, in marriage, other interpersonal relationships, and the work environment.  See Statement of M.B., M.D, June 23, 2010.  Whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, it is unclear what criteria Dr. M.B. used to determine that the Veteran currently suffers from PTSD.  The only symptom noted was an inability to get along well with others.  The Board notes that a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  See Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Dr. M.B. has provided no basis for his conclusion that the Veteran currently suffers from PTSD, nor has he established that he is a psychologist or psychiatrist qualified to render such diagnosis.  As such, the June 2010 statement is of limited probative value.
The Veteran was afforded a VA PTSD examination in May 2008.  The Board concludes that related findings from the VA examination are the most persuasive and probative of record and they fail to establish a diagnosis of PTSD.  The Veteran indicated that he was in the Navy from June 1941 through June 1947 and served primarily as a landing ship operator in the South Pacific.  He was later called back for the Korean War and served from April 1951 to June 1952.  After the war, the Veteran stated that he attempted to go to college, but only lasted one year as he "failed out."  After that, the Veteran worked for the telephone company as a cable splicer for a "couple of years."  He then worked for Union Pacific Railroad for approximately 10 years but did not like the "hard, heavy work."  He also stated that he had considerable difficulties getting along with others.  See VA PTSD Examination Report, May 21, 2008.

In approximately 1962, after multiple difficulties with employees and employers, the Veteran and his wife decided to sell their house and buy a bar.  The Veteran then ran this bar successfully until approximately 1980.  He currently supports himself off Social Security and income that he receives from investments.  The Veteran is active, especially given his age, paying golf at least once per week.  He noted enjoying gardening and worked out on an exercise machine for approximately 10 minutes each day.  There was no indication that he had any difficulties with his activities of daily living.  On mental status examination, the Veteran appeared younger than his chronological age.  His grooming and hygiene were neat.  He described himself as easily irritable, but he had no difficulty getting along with the evaluator.  His mood was euthymic.  His thought content was logical and linear.  The Veteran denied any homicidal or suicidal ideation.  He also denied any signs of psychosis and he did not appear to suffer from any gross cognitive deficits.  Id.

Overall, the VA examiner noted that it was clear that during the Veteran's time in the Navy, he underwent significant combat experiences.  It was also likely that in the past he had suffered from significant symptoms of PTSD and likely met the diagnostic criteria for that disorder.  At the time of the examination however, he did not meet the full diagnostic criteria for PTSD.  He stated that he had nightmares approximately one time per month related to his time in the war.  When asked about intrusive thoughts or memories, he stated "I don't think it'll ever go away."  He reported watching documentaries on television and felt that he was still there and that "World War II took away part of my life."  He continued to watch these documentaries and did not experience them with the necessary distress to be diagnostic criteria for PTSD.  He described long-standing problems with temper and irritability, but indicated that this had not happened in more than two years.  Id.

Upon multiaxial diagnosis, the VA examiner diagnosed the Veteran with symptoms of PTSD on Axis I.  No diagnosis was rendered for Axis II, Axis III referred to the medical record, and Axis IV noted primary stressors of lack of meaningful activity and lack of social support.  The Veteran's Global Assessment of Functioning was noted as 67.  The VA examiner again noted that based on the Veteran's statements, in the past he likely met the diagnostic criteria for PTSD, but now did not meet the full diagnostic criteria for this disorder.  He did not describe significant criteria of intrusive thoughts and memories that met diagnostic criteria nor did he describe significant numbing and avoidance symptoms.  Id.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Based on the above, the Board finds that the Veteran does not have a sufficiently supported diagnosis of PTSD.  It is clear that any diagnosis of PTSD is not adequately supported by reasons and bases, as has been discussed.  Conversely, the VA examiner thoroughly reviewed the Veteran's claims file, examined the Veteran, and provided reasons and bases for the conclusion.  As such, the medical evidence does not establish that the Veteran has a current diagnosis of PTSD.


The Board is aware of the Veteran's lay statements as well as that of his friend D.K.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his experiences during service and the feelings associated therewith.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He and his friend are not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  PTSD is not a condition that is lay observable and thus, the Board continues to find the statements of the Veteran and his friend to lack credibility.

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosed PTSD, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

Although the Veteran has established that he has a verified in-service stressor, the evidence of record does not support a finding that he has a current diagnosis of PTSD.  The Veteran's claim fails on the basis of element (1) under Shedden and 38 C.F.R. § 3.304(f) (2011).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include depression, and hypertension.

Acquired Psychiatric Condition

As noted above, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In April 2010, the Veteran sought VA treatment for his complaints of feeling tired and depressed.  He had a positive score upon depression screening, though he did not indicate that he felt hopeless about the present or future.  He did not indicate that he had any suicidal or homicidal ideation.  The VA examiner noted that based upon evaluation, the Veteran should be treated in Primary Car for depression.  See VA Treatment Record, April 14, 2010.  

As explained in the body of the decision above, the Veteran has a verified stressor of coming under attack by enemy forces in 1942.  As such, there is evidence of an in-service event, injury or disease that could support incurrence of depression.  However, there is no evidence that the Veteran has been afforded a VA examination to determine the likely nature and etiology of his diagnosed depression.  As such, he must be afforded a VA examination.  See McLendon, supra.

Hypertension

The Board further notes that, to the extent that secondary service connection claims have been presented, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  See 38 C.F.R. §3.310 (2011).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. §3.310 (2011).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. §3.310 to implement the Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 

Under the revised section 3.310 (b), the regulation provides that: 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. §3.310 (b)). 

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was not yet pending when the new provisions were promulgated, the Board will request etiological opinions in accordance with the law as in effect as of October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327  (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

In addition, despite the fact that the new law appears more restrictive than the old, and that the Board is therefore requesting etiological opinions in accordance with the law as in effect after October 10, 2006, the Veteran has not been afforded notice of Allen, or of the post-October 2006 version of 38 C.F.R. §3.310, and on remand, he must be provided with such notice. 


Finally, the Veteran contends that his hypertension claim is inextricably intertwined with the remaining acquired psychiatric disorder claim on appeal.  The Board notes, in particular, that the Veteran has raised the argument concerning whether observed symptomatology is attributable to an acquired psychiatric disorder.  Adjudication of the Veteran's claim may therefore affect the merits and outcome of the acquired psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, consideration of the Veteran's claim of entitlement to hypertension will be deferred pending development of the acquired psychiatric disability claim.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Here, the Board notes that the Veteran has a current diagnosis of hypertension.  See VA Treatment record, April 14, 2010.  As noted above, there is some question as to whether the Veteran's hypertension is secondary to an acquired psychiatric condition, based on the statement provided by Dr. M.B. in June 2010.  Given the lack of rationale in the June 2010 medical opinion, the Board has determined that there is insufficient evidence to decide the claim, and thus, a new VA examination for hypertension must be conducted.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran with notice of 38 C.F.R. § 3.310 (as in effect from October 10, 2006, and thereafter), and Allen v. Principi, 7 Vet. App. 439 (1995).

2.  The AMC is requested to obtain any outstanding VA or private treatment records for the Veteran, dated from April 2010 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.

3.  Thereafter, the AMC is requested to schedule the Veteran for a new VA mental disorders examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed acquired psychiatric disorder, to include depression.  The VA examiner should thoroughly review the Veteran's claims file in conjunction with the VA examination and note that this has been accomplished in the VA examination report.  Thereafter, the VA examiner should specifically state the following:

(a)  State whether the Veteran currently suffers from any acquired psychiatric examination, to include depression.

(b)  If so, state whether it is at least as likely as not (a 50 percent probability or greater) that this condition is the result of the Veteran's time in active duty service.  The VA examiner should specifically address the Veteran's verified stressor of coming under enemy attack in August 1942.  

c)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

4.  If the AMC determines that the Veteran should be service-connected for an acquired psychiatric disorder, to include depression, the Veteran should then be scheduled for a new VA hypertension examination with an appropriate expert, to determine the likely nature and etiology of his currently diagnosed hypertension.  The VA examiner should thoroughly review the Veteran's claims file in conjunction with the VA examination and note that this has been accomplished in the VA examination report.  Thereafter, the VA examiner should specifically state the following:

(a)  State whether the Veteran has a current diagnosis of hypertension.

(b)  State whether it is at least as likely as not (a 50 percent probability or greater) that this condition is the result of the Veteran's time in active duty service.  

(c)  State whether this condition is secondary to or aggravated by a service-connected disability.  If so, state whether the Veteran's hypertension has been exacerbated beyond its natural progression by his service-connected disability.

(d)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed

5.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above action has been completed, the AMC should readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


